Citation Nr: 1201193	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-41 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased initial evaluation for PTSD, currently evaluated as 30 percent disabling prior to November 30, 2009, and as 70 percent disabling beginning on November 30, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO that granted service connection for PTSD and assigned a rating of 30 percent, effective on February 19, 2002.  

The RO increased the rating to 70 percent, effective on November 30, 2009, in a January 2010 rating decision.  

In a June 2010 rating decision, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on November 30, 2009.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that a March 2006 decision from the Social Security Administration (SSA) granted disability benefits based on PTSD, effective in May 2005.  The decision indicates that both VA records and other records, including evaluations conducted by SSA, were used in making this determination.  

While the VA records have been associated with the claims file, other records, including those created by the SSA, such as disability reports apparently created in July 2004 and January 2005, have not been associated with the Veteran's claim file.  

The Board notes that, although disability determinations by the Social Security Administration  are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74   (1996).  

As these records may contain evidence relevant to the adjudication of the Veteran's claim, they must be obtained and associated with the Veteran's claims folder for review in connection with the Veteran's claim for increase.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for the service-connected PTSD since 2002.  After obtaining any required releases, copies of any outstanding records should be associated with the claims file.  

The RO should also take all indicated action to obtain copies of any outstanding records pertaining to the Veteran's claim for SSA disability benefits.

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefits sought on appeal are denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

